ON MOTION FOR REHEARING
In our original opinion, we stated the instrument of November S, 1954, conveyed nothing, and that plaintiffs did not contend it did convey anything. In Paragraphs 14, 15, and 16, plaintiffs’ (appellants) Motion for Rehearing, they contend that it was a conveyance, and that they had always •so contended.
Richards was the Notary as well as the ■agent of plaintiffs in presenting this blank instrument to the Stetsons. He admitted he did not tell the Stetsons it was a deed, but instead represented to them that it was a tenancy agreement. Further, he admitted that no land was described in the instrument at the time Stetson and his wife signed it. Having obtained their signatures, Richards left the Stetsons. Later on and out of the presence of the Stetsons, Richards testified that he altered the instrument inserting everything written in pen and ink including the land description. Richards did not testify that the Stetsons authorized him to fill in such land, description.
Stetson testified that at the time of signing the 1954 blank instrument, Richards represented that such instrument did not apply to Stetson’s home place, the land involved here. Nothing in this record supports plaintiffs’ assertion that the Stetsons authorized Richards to write in the description now found in such instrument dated November 5, 1954. Plaintiffs admitted that “the handwritten specific description was filled in subsequent to its execution”.
“Grant, assign and convey,” are words of conveyance. The printed portions of the instrument contain: “the undersigned does hereby grant, assign and convey all his right, title and interest in all lands owned or claimed by the undersigned lying within the boundaries of the tract above identified to the heirs and legal representatives of the estate of the late Wirt Davis.” But when signed by the Stetsons, there was no “tract above identified” therein. The blank instrument did not even designate the county where the undescribed land was situated.
No authority is cited holding such an instrument under such facts conveys any property. If it had contained an adequate description when signed and properly acknowledged, it would have conveyed the “tract above identified”. Houston Oil Company of Texas v. Moss, 155 Tex. 157, 284 S.W.2d 131 (1955). Since it described no land, it conveyed no land. Since Richards was not authorized to insert the description he inserted after the Stetsons signed, there was no question of fact to submit to a jury.
In Reserve Petroleum Co. v. Hodge, 147 Tex. 115, 213 S.W.2d 456, 7 A.L.R.2d 288 (1948), it was necessary to get a jury finding that a deed on printed form, when executed, contained no description of the *782land before it could be held void. As it is undisputed that there was no description of the land in the 1954 blank instrument, there is no question of fact to be determined by a jury. Also, it is undisputed that Richards was not verbally authorized by the Stetsons thereafter to insert a description, if indeed he could have been validly authorized so to do. So, the holding in Reserve Petroleum Co. v. Hodge, supra, applicable here is: “Because they contained no description of the land the two mineral deeds, when delivered, were inoperative, * * There being no ratification of this 1954 blank instrument by the Stetsons, and the Stetsons not having abandoned their homestead, the other holdings in Reserve Petroleum Co. v. Hodge, supra, are not applicable.
The principle applicable to this 1954 paper is well stated in Miller v. Alexander, 13 Tex. 497 (1855):
“If on the production of such instrument it appears to have been altered, it is incumbent on the party offering it in evidence to explain this appearance. For the instrument is supposed to have been intended to express the agreement of the parties, solemnly adopted as such, and attested by the signature of the party engaging to perform it. Any alteration, therefore, which makes it speak a language different in effect from that which it originally spoke destroys its identity and its legal virtue, for it is no longer the agreement which the parties undertook to perform.
“An agreement to be binding must have the assent of both of the contracting parties; and, consequently, cannot have legal validity if altered by one party without the concurrence of the other. Hence, every alteration on the face of the instrument which evidences the agreement renders it suspicious; and this suspicion the party claiming under it, is ordinarily held bound to remove. * * * ”
This suspicion was not removed by plaintiffs.
Murphy v. Bain, 142 S.W.2d 598, 601 (Tex.Civ.App.), concurs with the above in this language:
“In 2 Am.Jur. 608, para. 16, the author says: ‘A material alteration of an instrument by a party thereto will vitiate it, though made with no fraudulent intent whatever and with an entirely honest motive. The law holds the instrument void not because the thing done is actual fraud, but because a contrary rule would open the door for fraud, and because the alteration changes the legal identity of the paper and causes it to speak a language differing in legal effect from that which it originally spoke.’
“See also 2 Tex.Jur. page 963, para. 3, page 702, para. 11.
“This assignment we sustain.”
For other authorities holding that such an instrument is void, see Southern Pine Lumber Co. v. Arnold, Tex.Civ.App., 139 S.W. 917, 922 (n. w. h.); Lowe v. Henson, Tex.Civ.App., 190 S.W.2d 423, 426 (n. w. h.). On page 426 of Lowe v. Henson, supra, it was held:
“We also agree with the trial court’s conclusion of law. The material alteration of a written instrument made by one of the parties to it after execution and without the authority or consent of another party to it avoids the instrument as to the nonconsenting party. Baldwin v. Haskell Nat. Bank, 104 Tex. 122, 133 S.W. 864, 134 S.W. 1178; Matson v. Jarvis, 63 Tex.Civ.App. 376, 133 S.W. 941, writ of error refused; Pope v. Taliaferro, 51 Tex.Civ.App. 217, 115 S.W. 309.”
The material alteration of the instrument made by plaintiffs’ agent after being signed by defendants was without the authority or consent -of defendants.- So- it is void.
*783The foregoing disposes of all arguments plaintiffs have presented in their Motion for Rehearing in a different manner than in their original presentation.
Proper disposition was made of this suit in the original opinion. The Motion for Rehearing is overruled. Motion for oral argument is refused.